Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2,4-10,12,13,19,21-28,30-38 are allowable. The restriction requirement between method and device , as set forth in the Office action mailed on June 29, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the allowable limitations of an allowable claim. Specifically, the restriction requirement of claims 9,10,12,13 is withdrawn.  Claims 9,10,12,13, directed to a method of making a device no longer withdrawn from consideration because the claim(s) requires all the allowable limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Atkins on February 7, 2022.
The application has been amended as follows: 
Add underlined features: 
Claim 9, line 18: forming a trench nitride layer on the sidewall of the first trench and over a portion of the trench oxide layer….
Claim 19, line 14, a second insulating layer formed on the sidewall of the first trench and over the first insulating layer….
Claim 28, line 13, a second insulating layer formed on the sidewall of the first trench and over the first insulating layer….

	Allowable Subject Matter
Claims 2,4-10,12,13,19,21-28,30-38 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior arts do not teach
“a trench nitride layer formed…on the sidewall of the first trench…wherein the trench nitride layer extends over the inter-dielectric oxide layer” (claim 5);

“forming a trench nitride layer on the sidewall of the first trench and over a portion of the trench oxide layer…wherein the trench nitride layer extends over the inter-dielectric oxide layer” (claim 9); nor
“a second insulating layer formed on the sidewall of the first trench and over the first insulating layer…wherein the second insulating layer extends over the inter-dielectric oxide layer” (claims 19 and 28).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899